DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 and 14-20 are pending. Claim 13 has been cancelled. Claim 1 has been amended.  

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/18/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 02/18/2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended claim 1 to require that the layer of porous material is bonded over the substrate via suspension polymerization. The prior art of record does not explicitly disclose suspension polymerization. Therefore, the previous 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under alternative 35 U.S.C. 102 or 103 is made in view of previously applied prior art. 

The following is a modified rejection based on amendments made to the claims. 

THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes that at least claim 1 sets forth a product by process claim limitation.  The product will determine patentability.  The references as more fully below cited disclose the claimed product.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
See MPEP 2113.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-3, 5-7, 9-10, 15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buelow et al. (US 2013/0095996 A1).
In regards to claim 1, Buelow discloses a filtration structure comprising:
a substrate that may be a monolithic structure having repeating channels, wherein the channels can be square, triangular, or sinusoidal in cross-section ([0013]; [0019]; [0081]; [0082]; Fig. 1);
a layer of porous support and/or binder material bonded over the substrate ([0013]; [0018]; [0034]; [0060]; [0067]; [0089]; Fig. 1); and
a liquid amine retained within the pores of the porous support ([0013]; [0018]; [0036]; [0088]; Fig. 1). 
In regards to the limitation that “the layer of porous material is bonded over the substrate via suspension polymerization”, the Examiner notes that the limitation is a product-by-process limitation. Buelow discloses that the support is bonded to the substrate ([0045]) and is therefore considered to disclose a filtration structure that has the same structural limitations as implied by the step. As such, the filtration structure of Buelow is considered to anticipate the claimed filtration structure as the structure disclosed by Buelow is substantially identical in terms of composition and structure as claimed as discussed above.  
Alternatively, Buelow does not appear to explicitly disclose that the support is bonded over the substrate via suspension polymerization. 
However, Buelow is considered to disclose a compositionally and structurally equivalent filtration structure as claimed and it would be obvious to one of ordinary skill that the structure disclosed by Buelow and the claimed invention appear to be the same, although produced by a different process. It is noted that the Applicant’s specification indicates that the porous material can be bonded to the substrate by, for example, suspension polymerization, welded to the substrate or adhered to the substrate ([0021]). It is clear that the process of bonding the porous substrate over the substrate is not critical and does not appear to impart a structural difference to the filtration structure that would produce a different and nonobvious product over the prior art filtration structure which bonds the support to the substrate, absent evidence to the contrary. Therefore, before the effective filing date of the claimed invention, it would be obvious for one of ordinary skill in the art to reasonably conclude that the claimed filtration structure is obvious over the prior art filtration structure although produced by a different process because Buelow discloses a structure comprising a similar substrate, a layer of porous support and/or binder material bonded over the substrate, a liquid amine retained within the pores of the porous support as claimed and the suspension polymerization process for bonding the porous support over the substrate does not appear to result in a structurally different product or a nonobvious difference between the claimed product and the prior art product which is bonded by a different process. 
As such, the Examiner has provided a rationale tending to show that the claimed product appears to be the same or similar of the prior art, although produced by a different process, and the burden is shifted to the Applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product.  

In regards to claim 2, Buelow discloses that the substrate may be a monolithic structure ([0018]; [0033]).

In regards to claim 3, Buelow discloses that the substrate has channels for which a fluid flow of gas including CO2 passes through ([0081]-[0083]; [0090]).

In regards to claims 5 and 6, Buelow discloses the substrate may comprise a conductive material such as aluminum, stainless steel and aluminum alloys ([0072]; [0073]).

In regards to claim 7, Buelow discloses that the substrate may be monolithic structure having channels that are square, triangular, or sinusoidal in cross-section or may be a honeycomb structure ([0033]; [0082]).

In regards to claim 9, Buelow discloses that the structure may comprise a layer of support material comprising alumina, silica, carbon, zeolite or combinations thereof, and binder comprising a polymer ([0013]; [0034]; [0060]; [0067]).

In regards to claim 10, Buelow discloses that the structure may comprise a polymer binder comprising polyethylene, polystyrene, polymethacrylate, polyacrylonitrile, polyvinylidene fluoride, polytetrafluoroethylene ([0067]). 

In regards to claim 15, Buelow discloses branched and linear liquid amines ([0018]; [0036]). 

In regards to claim 17, Buelow discloses that the substrate can be made by extrusion ([0085]). 

In regards to claims 19 and 20, Buelow discloses an apparatus comprising the filtration structure of claim 1 for carbon dioxide scrubbing which does not comprise a retention screen (Fig. 1 and 2; [0090]).

Claims 4, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1) as applied to claims 1 and 3 above, and further in view of Jakobsson et al. (US 2017/0080376 A1).
In regards to claims 4, 8, and 11, Buelow does not appear to explicitly disclose a diameter of the passages for the fluid flow of gas, thickness of the substrate, and thickness of the porous support material. 
However, Jakobsson, directed to a gas treatment monolith article comprising a substrate, an aluminum oxide coating and an acid gas absorption active amine (Abstract; [0023]), similar to the filtration structure taught by Buelow, teaches that monoliths for gas treatment may have channels with diameters between about 0.6 mm and about 6 mm ([0030]). Jakobsson further discloses that the aluminum oxide coated substrate may have a wall thickness of between about 0.2 mm and about 0.6 mm, which indicates that the substrate must have a thickness below the range of about 0.2 mm to about 0.6 mm, and the porous aluminum oxide coating must have a thickness below the range of about 0.2 mm to about 0.6 mm ([0028]). The claimed ranges of diameter and thickness recited in claims 4, 8 and 11, overlap the ranges reasonably taught by the prior art and are therefore considered prima facie obvious. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the filtration structure of Buelow with the dimensions/size parameters of Jakobsson because both are directed to similar structures comprising substrate, porous support layer and amine sorbent, used for carbon dioxide/acid gas scrubbing, and Buelow is silent in regards to specific dimensions and one of ordinary skill would look to a similar filtration structure for applicable parameters with a reasonable expectation of success for applying to the structure of Buelow to achieve a functional filtration structure for CO2 treatment. 
Additionally, it is noted that the only difference between the claimed filtration structure and the structure taught by Buelow are the relative dimension of the device and it has been held that changes in size/proportion do not render the claimed device patentably distinct from the prior art device. As such, while Buelow may not explicitly disclose the claimed diameter and thicknesses, the claimed features are merely considered the result of changes in size/proportion of a device taught by the prior art that would not establish patentability of the claimed device. See MPEP 2144.04 IV. A. 

In regards to claim 14, Buelow does not appear to explicitly disclose that the structure comprises a layer of adhesive between the substrate and the layer of porous support. 
However, Jakobsson, directed to a gas treatment monolith article comprising a substrate, an aluminum oxide coating and an acid gas absorption active amine (Abstract; [0023]), similar to the filtration structure taught by Buelow, teaches that one way of preparing the substrate and porous aluminium oxide coating is to adhere the suspension to the substrate with an adhesive ([0046]; [0047]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the structure of Buelow with an adhesive layer as taught by Jakobsson because both are directed to similar structures comprising substrate, porous support layer and amine sorbent, used for carbon dioxide/acid gas scrubbing, Jakobsson teaches that an adhesive layer may be used to prepare the substrate and aluminum oxide coating, and this merely involves applying a known technique to prepare a substrate and porous coating structure as an alternative means to the technique used by Buelow to prepare a similar structure. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1) as applied to claim 1 above, and further in view of Jiang et al. (US 2014/0271394 A1).
In regards to claim 12, Buelow does not appear to explicitly disclose the diameter of pores in the porous support material is about 0.02 micrometers to about 5 micrometers. 
However, Jiang, directed to absorbent structures for CO2 capture including a honeycomb substrate, teaches that sorbent material may be applied onto the surface of the honeycomb substrate and may include zeolites, carbon, alumina, silica, and combinations thereof (Abstract; [0022]), similar to the substrate and porous material taught by Buelow. Jiang teaches that the substrate and sorbent material used for CO2 capture structures may have median pore sizes of 1 to 15 micron/micrometer ([0024]). The claimed range of 0.02 micrometer to about 5 micrometers overlap the range taught by the prior art and is therefore considered prima facie obvious. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the structure of Buelow with the pore diameters taught by Jiang because both Buelow and Jiang are directed to filtration structures comprising similar substrates and porous materials, Buelow is silent in regards to the pore sizes of the substrate and porous material and one of ordinary skill would look to a similar filtration structure for applicable parameters with a reasonable expectation of success for applying to the structure of Buelow to achieve a functional filtration structure for CO2 treatment. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1).
In regards to claim 16, Buelow discloses the filtration structure as recited in claim 1. Buelow does not appear to explicitly disclose that the density of liquid amine in the filtration structure is about 0.25 to about 0.5 milliliters per cubic centimeter of the filtration structure.
However, Buelow recognizes that the amount of amine in the filtration structure is a result effective variable that affects the amount of CO2 absorbed ([0100]-[0102]; Fig. 4A, 4B and 5). The density of liquid amine in the filtration structure is the volumetric amount of amine per volume of filtration structure as acknowledged by the Applicant (see specification [0022]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to optimize and determine the workable ranges of density of liquid amine in the filtration structure because the amount of amine in the filtration structure is a result effective variable and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1) as applied to claim 1 above, and further in view of Fletcher et al. (U.S. Patent No. 4,046,529)
In regards to claim 18, Buelow does not appear to explicitly disclose that the structure further comprises a parting sheet which partitions the filtration structure into two or more beds. 
However, Fletcher, directed to a device for scrubbing breathable air of CO2, discloses a device comprising a substrate coated with an absorbent, wherein layers of cells are isolated from one another by metallic barriers or parting sheets (Abstract; col. 1 lines 61-68). Fletcher is considered to teach that parting sheets or metallic barriers are known in the art for separating filtration structures used for scrubbing CO2 into separate stacks/layers/beds. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the structure of Buelow with a parting sheet to partition the filtration structure into two or more beds as taught by Fletcher because both Buelow and Fletcher are directed to structures for CO2 scrubbing comprising substrates and sorbents, Fletcher teaches that parting sheets can be used to separated layers of substrate cells, and this merely involves applying a known technique for partitioning filtration cells to a similar structure to yield predictable results of a filtration structure having two beds isolated from one another. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772